DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 11, 13 and 16 are objected to because of the following informalities:.
Claims 1, 11, 13 and 16 recite the phrase, “…the current batter capacity;” or “…the original batter capacity” (see last 4 lines of claim 1, for example) which should instead read, “…the current battery capacity;” and “…the original battery capacity” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walline et al. (U.S. Publication 2007/0063675).
In reference to claim 1, Walline et al. discloses a computing system (see paragraphs 8, 17, 25 and Figure 1 wherein Walline et al. discloses a portable information handling system providing battery health information to users of the portable information handling system.) comprising:
a memory to store information regarding a battery (see paragraphs 17-19, 22,  and Figure 1 wherein Walline et al. discloses the portable information handling system comprising at least RAM, ROM memories and a CPU.  Walline et al. discloses the portable handling system implementing a battery health monitor that determines and provides the health information on a battery (or batteries) of the system.  Walline et al. discloses the battery health monitor using information regarding at least the capacity of the battery, some of which is provided by the battery manufacturer and is stored in look-up tables in memory and accessed by the battery health monitor.); and
processor circuitry communicatively coupled to the memory, wherein the processor is to  (see paragraph 17 and Figure 1 wherein Walline et al. discloses the portable information handling system comprising at least RAM, ROM memories and a CPU.):
generate a battery status that includes a relationship among a current battery charge of the battery, a current battery capacity of the battery, and an original battery capacity of the battery, the original battery capacity different from the current batter capacity (see paragraphs 18, 20-22, Figures 1-5 wherein Walline et al. discloses the battery health monitor providing the health information on a battery in the form of battery information screens, of which the Examiner interprets equivalent to Applicant’s “battery 
cause presentation of the battery status as a battery status image on a display, the battery status image indicating the relationship (see paragraphs 22-24, 27, 29-32, 34 and Figures 1-5 wherein Walline et al. explicitly discloses he battery heal monitor providing the health information on a battery in the form of battery information screens.  Walline et al. discloses the battery information screens to display, via text statements and graphical representations, the current battery health.  Walline et al. discloses that the actual usable battery life remaining percentages, as discussed above, can also be displayed.  Walline et al. also explicitly discloses displaying various different graphical representations to show Response to Arguments)
	In reference to claims 2 and 18, Walline et al. discloses all of the claim limitations as applied to claims 1 and 16 respectively.  Walline et al. also explicitly discloses displaying various different graphical representations to show good or normal operation of the battery vs. a caution symbol to show caution level information related with the battery (see paragraphs 30-31 and Figures 2-5).  Walline et al. discloses a further feature that allows the user interface of the system to provide a control interface allowing a user to select what types of notices the user will receive and the timing of the notices (see at least paragraph 33).  Note, it is clear that at least the user selecting “types” and “timings” of “notices” is equivalent to Applicant’s “format of the battery status display.”
In reference to claims 3 and 20, Walline et al. discloses all of the claim limitations as applied to claims 1 and 19 respectively.  Walline et al. discloses computing projections for battery-end-of-life by comparing computer percentage values with threshold levels to determine the health of the battery and which text statement to display (paragraphs 21-24).  Walline et al. discloses a particular scenario where the usable remaining battery life percentage is compared to being less than 25% and if so, the user is notified with a critical battery condition message (see paragraph 24 and Figure 5).  Walline et al. also explicitly discloses displaying various different graphical representations to show good or normal operation of the battery vs. a caution symbol to show caution level information related with the battery (see paragraphs 30-31 and Figures 2-5).
In reference to claims 4 and 17, Walline et al. discloses all of the claim limitations as applied to claims 1 and 16 respectively.  Walline et al. discloses the battery health monitor providing the health information on a battery in the form of battery information screens, of which 
In reference to claim 13, Walline et al. discloses all of the claim limitations as applied to claim 1 above.  Walline et al. discloses computing projections for battery-end-of-life specifically utilizing expected total number of recharge cycles for the battery and actual recharge cycles that have been used (see at least paragraph 21).  Walline et al. explicitly discloses the computations yielding “usable life remaining” in the battery (see paragraph 21).  Note, it is clear that the computations utilizing at least the actual recharge cycles that have been used at least inherently convey information on the battery’s “degradation over a period of time.”  Walline et al. discloses the battery health monitor providing the health information on a battery in the form of battery information screens (see Figures 2-5).  Walline et al. also explicitly states that along with the displayed text statements on battery health, the actual computed percentages and other battery parameters can also be displayed (see at least paragraph 23).  Walline et al. also explicitly discloses displaying various different graphical representations to show good or normal operation of the battery vs. a caution symbol to show caution level information related with the battery (see paragraphs 30-31 and Figures 2-5).
In reference to claim 14, Walline et al. discloses all of the claim limitations as applied to claim 1 above.  Walline et al. discloses computing projections for battery-end-of-life specifically utilizing expected total number of recharge cycles for the battery, actual recharge cycles that have been used, full charge capacity for the battery when new and current charge capacity of the 
In reference to claim 15, Walline et al. discloses all of the claim limitations as applied to claim 14 above.  Walline et al. further discloses the battery health monitor storing customer usage information in associated with other battery related data (see paragraph 26).  Note, it is clear that storing customer usage information associated with battery data in Walline et al. is at least inherently executed over some sort of “time period.”
In reference to claim 16, Walline et al. discloses a method of presenting battery status information (see paragraphs 8, 17, 25 and Figure 1 wherein Walline et al. discloses a portable information handling system providing battery health information to users of the portable information handling system.), the method comprising:
determining a current battery charge of a battery a current battery capacity of the battery, and an original battery capacity of the battery; generating, by executing instructions with a processor, a battery status that includes a relationship among the current battery charge, the current battery capacity and the original batter capacity of the battery;; and causing presentation of the battery status as a battery status image on a display (see paragraphs 17-19, 20-24, 27, 29-32, 34  and Figures 1-5 wherein Walline et al. discloses the portable information handling system comprising at least RAM, ROM memories and a CPU.  Walline et al. discloses the portable handling system implementing a battery health monitor that determines and provides the health information on a battery (or batteries) of the system.  Walline et al. discloses the battery health monitor providing the health information on a battery in the form of battery information screens, of which the Examiner interprets equivalent to Applicant’s “battery status display.”  Walline et al. discloses the battery information screens to display, via text statements, the health and Response to Arguments below)
In reference to claim 19, claim 19 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the rejection of claim 1 above, claim 19 further recites, “A non-transitory computer-readable storage medium having computer-readable instructions stored thereon that, upon execution by one or more processors in a computing system, result in operations comprising…”  Walline et al. discloses the portable information handling system comprising at least RAM, ROM memories and a CPU performing the invention via software control logic (see paragraph 17).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walline et al. (U.S. Publication 2007/0063675).
In reference to claim 5, Walline et al. discloses all of the claim limitations as applied to claim 1 above.  Walline et al. discloses computing projections for battery-end-of-life by comparing computer percentage values with threshold levels to determine the health of the battery and which text statement to display (paragraphs 21-24).  Walline et al. discloses a particular scenario where the usable remaining battery life percentage is compared to being less than 25% and if so, the user is notified with a critical battery condition message (see paragraph 24 and Figure 5).  Walline et al. also explicitly discloses displaying normal battery health conditions using a green colored normal graphic when the percentage is greater than or equal to 65% (see paragraphs 24, 30 and Figure 2).  Although Walline et al. does disclose comparing battery capacity to a threshold and whether it is below a threshold while also displaying a green colored graphic under normal conditions (e.g. battery is greater than 65%), Walline et al. does not explicitly disclose determining whether the battery is below a threshold and then displaying the graphic in one or more colors.  It is well known in the art however, to display critical data, 
In reference to claim 6, Walline et al. discloses all of the claim limitations as applied to claim 5 above.  Walline et al. discloses a further feature that allows the user interface of the system to provide a control interface allowing a user to select what types of notices the user will receive and the timing of the notices (see at least paragraph 33).  Walline et al. does not explicitly disclose allowing the user to set the specific color for the notices.  It is well known in the art however to allow a user’s preferences/customization in a graphical user interface to set colors of items, text, graphics, etc.  Giving the user the ability to modify the color of data displayed allows for greater customization and personalization of the output display data (Official Notice).  It would have been obvious to one of ordinary skill in the art for Walline et al. who already teaches allowing a user to select the types and timings of display messages, to further allow the user to choose message colors because giving the user the ability to modify the color of data displayed allows for greater customization and personalization of the output display data.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walline et al. (U.S. Publication 2007/0063675) and Gray et al. (U.S. Patent 6,191,557).
. 

Response to Arguments
Applicant’s arguments, see pages 8-11 of Applicant’s Remarks, filed 10/14/21, with respect to the 35 USC 112 rejection of claims 8 and 10 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since the combination of Applicant’s explanation/remarks and amendments remedy the previous issues.
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive.
In reference to claims 1-4 and 13-20, Applicant argues that none of the cited prior art of Walline et al. or Gray et al. teach the amended limitations found primarily in the independent claims 1, 16 and 19 reading, “generating a battery status that includes a relationship among a current battery charge of the battery, a current battery capacity of the battery, and an original capacity of the battery, the original battery capacity different form the current battery capacity,” (see lines 11-12 of Applicant’s Remarks).  In response, the Examiner disagrees.  Walline et al. discloses computing projections for battery-end-of-life specifically utilizing expected total number of recharge cycles for the battery, actual recharge cycles that have been used, full charge capacity for the battery when new and current charge capacity of the battery.  Walline et al. also discloses the separate calculations involving these parameters and then combining results to yield usable life remaining percentage in the battery.  Note, it is clear that the current charge capacity parameter of Walline et al. is equivalent to Applicant’s “current battery capacity” while the actual recharge cycles vs. expected recharge cycles parameters of Walline et al. as seen in at least the equation of paragraph 21, is equivalent to Applicant’s “current battery charge.”  Further, the full charge capacity when new is seen as equivalent to Applicant’s “original battery capacity.”  Walline et al. discloses that the above parameters regarding the charge cycles in addition to the above parameters regarding the charge capacities can be used to determine percentage values for the health of the battery (see paragraphs 21 and 22) and thus the Examiner interprets that “a relationship” is present and does therefore exist among all of these parameters in Walline et al..  Lastly, Walline et al. does also disclose battery information screens to display, via text statements and graphical representations, the current battery health.  Therefore, the Examiner believes the teachings of Walline et al. to disclose the invention even as amended in the claims.

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claims 8-10, these claims involve the explicit description of the battery status image including specifics of “third” borders, “shaded portions” etc. of which the Examiner believes, in combination with the other limitations from which claims 8-10 depend upon, is allowable subject matter.
With reference to claims 11-12, these claims involve the explicit description of the battery status image conveying battery degradation over time in a certain manner showing changes from original capacity at a first time and current capacity at a second time of which the Examiner believes, in combination with the other limitations from which claims 11-12 depend upon, is allowable subject matter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
11/19/21